Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This instant application No. 16/377112 has
Claims 1-20 are cancelled.
Claims 21- 40 are new and pending. The effective filing date of this application is 03/21/2012.

Claim Rejections - 35 USC § 112
Claims 21, 23, 26, 31, 33 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 31 recited the limitation “a power source configured to be charged by the first power and supply a second power different from the first power”. This feature is not supported by the specification. Even though the specification shows using the storage battery for holding the charge, however the specification does not clearly show the backup voltage from the storage battery is different from the external power supply.
Claims 23 and 33 recited the limitation “wherein the first memory is a nonvolatile memory and the second memory is a volatile memory”. This feature is not supported by the specification. According to the specification, e.g. [0051], the saving operation is started to write data stored in the buffer (first memory) to the NAND-type flash memory (second memory). 
Claims 26 and 36 recited the limitation “wherein the assertion of the first signal causes a read operation or an erase operation that is being carried out in accordance with a request command from a host to stop”. This feature is also not supported by the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 31-35, 27, 28, 30, 37, 38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sweere et al (2010/0008175) hereafter Sweere in view of Ishikawa et al (2008/0086659) hereafter Ishikawa.
Regarding claim 21, Sweere discloses A memory system comprising: 
a first memory configured to store data (Sweere: Fig. 2: ‘Volatile memory 204’); 
(Fig. 2: ‘Non-volatile memory 206’); 
a connector through which a first power is supplied from outside of the memory system (Fig. 2: ‘Interface to Host 202’); 
a power source configured to be charged by the first power and supply a second power different from the first power (Fig. 2: ‘Backup Power source 212’: [0047]: “When the external power source provides a normal voltage level to the power module 208, the backup power source 212 is charged. …. causes the backup power source 212 to provide power to one or more of the components of the memory module 200”)
a first circuit configured to monitor a level of a voltage of the first power supplied from outside of the memory system via the connector (Fig.2: ‘Voltage Detector 210’: [0047]: “A voltage detector 210 may determine when the external power source fails to provide a normal, typical, or minimum voltage level, which is indicative of an imminent power failure and loss of data stored in the one or more volatile memory devices”); and 
a second circuit configured to: 
start an operation of saving data stored in the first memory to the second memory using the first power, in response to the monitored level of the voltage of the first power dropping to a first value (disclosed by Ishikawa below), and 
continue the operation of saving data stored in the first memory to the second memory using the second power, in response to the monitored level of the voltage of the first power dropping further to a second value that is lower than the first value (Sweere: ”[0038]: “a memory module with a passive backup power source that allows the memory module to backup data from volatile memory devices to non-volatile memory devices. If a triggering event such as host power loss is detected, the power stored in the passive backup power source is utilized to keep sufficient components on the memory module powered long enough to transfer data from the volatile memory devices to the non-volatile memory devices”).
Sweere does not explicitly disclose starting the operation of saving data using the first power that is supplied from outside of the memory system.
However, Ishikawa discloses a second circuit configured to start an operation of saving data stored in the first memory to the second memory using the first power, in response to the monitored level of the voltage of the first power dropping to a first value (Ishikawa: Fig.1: control circuit board:  [0014]: “a control section adapted to start saving of the data in the volatile memory into the nonvolatile memory when the detecting circuit has output the momentary interruption detecting signal”).
Disclosures by Sweere and Ishikawa are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate saving data from volatile memory to nonvolatile memory using backup power source when detecting a power lost disclosed by Sweere to include saving data using the power from external before the external power failure  disclosed by Ishikawa. The motivation for saving data when detecting the level of power source by [0012] of Ishikawa is for increasing the amount of data to be saved into the nonvolatile memory when power is off.

Regarding claim 31, these claims limitations are significantly similar to those of claim 21, and, therefore, are rejected on the same grounds.

Regarding claim 22, Sweere combined further discloses The memory system according to claim 21, wherein a level of a voltage of the first power before the second circuit continues the operation is different from a level of a voltage of the second power after the second circuit  (Sweere: [0081]: “The power supplied by the super-capacitors 514 may sustain the memory module 500 for up to several seconds (e.g., 1 to 20 seconds) in the event of a system power failure. This may be an adequate sustain time to perform complete transfer of data from the volatile memory 504 to the non-volatile memory”).

Regarding claim 32, these claims limitations are significantly similar to those of claim 22, and, therefore, are rejected on the same grounds.

Regarding claim 23, Sweere combined further discloses The memory system according to claim 21, wherein the first memory is a nonvolatile memory (Fig. 2: Non-Volatile 206) and the second memory is a volatile memory (Fig. 2: Volatile 204).

Regarding claim 33, these claims limitations are significantly similar to those of claim 23, and, therefore, are rejected on the same grounds.

Regarding claim 24, Ishikawa combined further discloses The memory system according to claim 23, wherein the first circuit is further configured to assert, in response to the monitored level of the voltage dropping to the first value, a first signal which causes the second circuit to start the operation using the first power (Ishikawa: Fig.1: “momentary interruption/power failure detecting circuit: [0014]: “a detecting circuit for outputting a momentary interruption detecting signal when a power source voltage is below a first threshold voltage”).

Regarding claim 34, these claims limitations are significantly similar to those of claim 24, and, therefore, are rejected on the same grounds.

(Ishikawa: (Fig.1: ‘the power failure detecting signal PD’); [0014]: “a power failure detecting signal when the power source voltage is below a second threshold voltage that is lower than the first threshold voltage…. carry out a predetermined shutdown processing when the detecting circuit has output the power failure detecting signal”; [0046]: “The power failure identification circuit 35 outputs the power failure detecting signal PD when the output voltage F of the smoothing circuit 33 is below the power failure identification threshold value (second threshold voltage; [0059]: “When the output of the power failure detecting signal PD has been detected (Yes in Step S106), the system determines that the AC input is in the state of power failure, and enters the shutdown mode”).

Regarding claim 35, these claims limitations are significantly similar to those of claim 25, and, therefore, are rejected on the same grounds.

Regarding claim 27, Sweere combined further discloses The memory system according to claim 21, wherein the connector is connectable to a host device from which the first power is supplied and a memory command is received (Sweere: Fig. 2: [0045]: “The memory module 200 may include a substrate with an interface 202 (e.g., bus interface, edge connector, one or more connecting sockets, etc.) for electrically and/or physically coupling the memory module 200 to an external bus that may provide data information, address information, control information, power/ground, etc., from a host system”).

Regarding claim 37, these claims limitations are significantly similar to those of claim 27, and, therefore, are rejected on the same grounds.

Regarding claim 28, Sweere combined further discloses The memory system according to claim 21, wherein the data saved to the first memory includes user data that are input from an external device (Sweere: Fig. 1: “cache memory storage 106 which may be used to temporarily store data as it is transferred from the host computer 102 to the RAID 108”).

Regarding claim 38, these claims limitations are significantly similar to those of claim 28, and, therefore, are rejected on the same grounds.

Regarding claim 30, Sweere combined further discloses The memory system according to claim 21, wherein the second circuit includes a processor configured to perform starting and continuing the operation, and at least one of the first and second memories is disposed separately from the second circuit. (Sweere: Fig. 1: Controller 223; non-volatile memory 205 and Volatile memory 204 are separated from backup/restore logic device 222).

Regarding claim 40, these claims limitations are significantly similar to those of claim 30, and, therefore, are rejected on the same grounds.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sweere in view of Ishikawa and further in view of Scherpenberg et al (5315549) hereafter Scherpenberg.
Regarding claim 26, Sweere and Ishikawa do not explicitly disclose all limitation of current claim.
However, Scherpenberg discloses The memory system according to claim 24, wherein the assertion of the first signal causes a read operation or an erase operation that is being (Scherpenberg: column 2: lines 65-68: “controller 100 detects the level of the 5 volt power supply and issues a power fail signal to microprocessor 202 plus stops further writes and reads of RAM 204 if the level drops by about 5% or 10%”).
Disclosures by Sweere, Ishikawa and Scherpenberg are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate saving data from volatile memory to nonvolatile memory when detecting a power level disclosed by Sweere/Ishikawa to include stopping further access to memory disclosed by Scherpenberg. The motivation for stopping accessing data when detecting the level of power source by column 2, lines 50-68 of Scherpenberg is for preventing the data lost due to interruption of power.

Regarding claim 36, these claims limitations are significantly similar to those of claim 26, and, therefore, are rejected on the same grounds.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sweere in view of Ishikawa and further in view of Okawa (20120221801).
Regarding claim 29, Sweere and Ishikawa do not explicitly disclose all limitation of current claim.
However, Okawa discloses The memory system according to claim 21, wherein the data saved to the first memory includes management data that are managed by the memory system (Okawa: [0068]: “In the case in which a power outage occurs in the case of the state (3), the data and the management data that have been stored into the cache memory 3 is transferred to the flash memory device 4, and is stored into the flash memory device 4”).

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate saving data from volatile memory to nonvolatile memory when detecting a power level disclosed by Sweere/Ishikawa to include saving management data when detecting the level of power source disclosed by Okawa. The motivation for saving management data when detecting the level of power source by [0006] of Okawa is for data reliability and data usability.

Regarding claim 39, these claims limitations are significantly similar to those of claim 29, and, therefore, are rejected on the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday, Wed=Fri: from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN V DOAN/Examiner, Art Unit 2136     

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136